OPINION OP THE COURT BY
FREAR, C.J.
This is an appeal from the assessment of the business lot and building on the westerly corner of Fort and King streets, and *251a residence lot and building on tbe southeasterly side of Miller street, in tbe city of Honolulu.
Tbe first mentioned property was returned at $25,000. Tbe Assessor assessed it at $35,000. Tbe Tax Appeal Court sustained tbe Assessor’s valuation. Taxes were paid on a compromise valuation of $27,500 tbe year before. Tbe assessment in question is that for January 1, 1900. At that time tbe property was under a ten-year lease at a rental of $166.50 a month for tbe first five years, and $185 the last five years. Tbe lease would expire in about one year. There is evidence tending to show that a new lease was desired at $300 a month, but that tbe appellant declined to make a new lease until tbe expiration of tbe old. In tbe early part of tbe year previous a responsible party wished to buy tbe property for $35,000. This party testified that tbe value bad increased by January 1, 1900. Tbe appellant replied that be would not sell for $50,000. He testified that be valued the property at between $70,000 and $80,000. Tbe lot is about thirty-three feet square, according to one witness, and about 32£ x 37, according to another, and is covered by a two-story building. It is perhaps as valuable a' comer as there is in tbe city, centrally located and at tbe juncture of tbe two main street car routes. Tbe lot adjoining on Fort street, which is slightly larger than this-, but is not a comer lot, was sold in tbe early part of tbe year previous for $30,000., and was assessed on January 1, 1900, at $25,000. Tbe street frontages of a number of other properties in tbe vicinity, and tbe assessments placed thereon for tbe same date, as well as for tbe previous year, were put in evidence, namely, tbe property adjoining on Fort street already mentioned, tbe Hall (Austin) comer opposite, tbe McIntyre corner diagonally opposite, the Lewers & Cooke (Austin) property adjoining tbe Hall property on Fort street, tbe Brewer property on the corner of Fort and Hotel streets, tbe Mott-Smith property on another comer of tbe same streets, tbe Mclnerny, Cummings, Judd and Campbell properties on the four corners of Fort and Merchant streets, tbe last named property also extending down Fort and *252around the comer on Queen street, the Spreckels property, comprising most of the block bounded by Fort, Queen, Alakea and Merchant streets, the Nott, Ounha (Wall, Nichols Co.) and Von Iiolt properties on King’ street, between fort and Bethel streets. Of these assessments some seem to be not materially out of proportion to the assessment placed on the property in question so far as we can judge from the meager facts before us, while others appear to be too low as compared with this assessment, some of them glaringly so.
The statute (Civ. L., Sec. 820) provides that “all real and personal property * * * shall be assessed * * ■* for its full cash value,” with a proviso that combined properties shall be assessed as a whole, and a further proviso “that when any real estate or house is leased or rented, the sum of eight years’ rental thereof shall be the assessment value of such real estate or house, unless such valuation shall be manifestly unfair or unjust.”
A valuation at eight years’ rental in this case would be manifestly unfair and unjust. It would amount to $17,760. Such is apt to be the case with property leased years ago at a smaller rental than can now be obtained, especially if the lease is about to expire. Since, then, this case does not fall within the proviso which prescribes the eight-year rental method, it must be governed by the main rule, which requires the property to be assessed at its full cash value, and we cannot say on the evidence that its full cash value is less than $35,000, the amount at which it was assessed.
The question is whether the appellant’s property is assessed too high, not whether some other properties are assessed too low. If it appeared that other properties generally were assessed at a lower rate, it might be proper to assess this at the same rate. But we cannot reduce the assessment in this case merely because some other properties have been assessed too low, through a failure in judgment on the part of the assessor. It is conceded that he acted in good faith in the present instance. But we may well repeat what was said in substance in Tax *253Assessment Appeals, 11 Haw. 242, that great care should be taken to place proper valuations upon different properties regarded in comparison with each other, as well as regarded separately, and that discrimination between different taxpayers, unless based on real differences in circumstances, is even more objectionable than general excessive taxation. In this connection we may remark that the assessors appear not always to understand the proper course to pursue where a sale or offer to purchase has been made of a particular property, or where there has been a refusal to sell at certain figures. For special reasons one may be willing to pay more than the general market value. For other reasons one may be unwilling to accept a certain sum, even though greatly in excess of the market value. In most cases a sale of one property throws almost as much light on the values of neighboring properties as upon that of property sold. There may be no reason why the assessment of the property sold should be raised any more than the assessments of the neighboring properties should be raised. And sometimes the assessments of properties in general in a particular neighborhood should be raised or lowered, where they have not been raised or lowered, in the absence of any sale, as well as after or in consequence of a sale.
The eight-year rental proviso, on which the appellant mainly relies, was no doubt adopted as a convenient rule for arriving approximately at the correct full cash value, and on the supposition that the actual rental was usually approximately the fair rental. See Parker v. Shaw, 9 Haw. 400. But values have changed, and land is now as a rule valued at a higher figure than eight times the fair rental. Therefore, (1) if land leased at its present fair rental value is assessed on the eight-year rule, and other land, because not rented or because leased years ago at a low rental, is assessed at its full cash value, there is unjust discrimination. Or (2) if such other land is assessed by analogy at eight times its fair rental value, as distinguished from its actual rental, and not at its full cash value, we depart from the plain provisions of the statute, and with the result that real *254property in general is assessed at too low a rate as compared with personal property. It may be (3) that owing to a change in values since the enactment of the statute, the eight-year rule would be “manifestly unfair or unjust,” and so should not be held to apply, in the great majority of cases, even where the actual rental is the fair present rental value of the property. Should not the proviso' as to rented real estate be now repealed or altered, or else the valuations of other property, whether real or personal, be put on the same level ?
T. McOants Stewart for appellant.
W. O. Smith for the Assessor.
The property on Miller street was returned at $3,750. The assessor valued it at $6,000, and this was sustained by the Tax Appeal Court. The lot has a frontage of about 63 feet, and a depth of about 130 feet. There is a well-built story and a half house on it. The appellant paid $1,000. for the land a little over three years before the date of the assessment, and about $2,750. or $2,800. for the house. The house apparently cost more, but the appellant paid no more than the contract price because the contractor was under bonds to complete it at that. The Deputy Assessor testified that it must be worth at least $5,000, and that the land had increased in value and was worth at least $2,000, but that to be safely within the proper limits, he valued both together at $6,000. The appellant seemed to think that the “full cash value” was what the lot and house cost him, irrespective of what it cost someone, and irrespective of its market value. We regret that there was not more evidence in this case, as we are not wholly satisfied that the assessment was not placed at too high a figure, but on the evidence before us we do not see how we can find that the Tax Appeal Court erred. The appellant was without counsel before the Tax Appeal Court.
The findings of the Tax Appeal Court are affirmed and the appeal is dismissed.